DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment, affidavit and response filed on 12/21/2020 has been received and entered into the case record.
Claims 1-6, 8-11, and 13-23 are pending in the application
Claims 10, 11, 13-15, and 19 are withdrawn.
Claims 1, 10 and 22 are amended. 
Claims 23 is newly added. 
Claims 1-6, 8, 9, 16-18, and 20-23 have been considered on the merits. 
All arguments have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 9, 16, 18, 20, 22 and new claim 23 remain rejected under 35 U.S.C. 103 as being unpatentable over Yayon et al. (WO 03/007873 A2, cited in IDS filed on April 21, 2017) in view of Zhang et al. (2013. Reactive & Functional Polymers), Alaminos et al. (2006. Investigative Opthamology & Visual Science 47(8): 3311-3317) and O’Brien et al. (2004. Biomaterials 25: 1077-Ionescu et al. (2011. Journal of Mechanical Behavior and Biomedical Materials 4(8): 1963-1973)
The claims are directed to methods of producing a scaffold including providing a hydrogel including a fibrin network and a polysaccharide network comprising agarose at a concentration of 0.2% to 1% (more specifically 0.2% to 0.6%), subjecting the hydrogel to a freeze-thaw process to crosslink the hydrogel and then lypohilizing the cross-linked hydrogel at a gradual freezing rate. Claims 4 and 18 recite that the polymerization is "optionally" carried out in the presence of an antifibrinolytic agent. This limitation is considered to be definite and is interpreted as reciting in the alternative either (a) the method carried in the presence of an antifibrinolytic agent or (b) the method carried out in the absence of an antifibrinolytic agent.
Regarding claims 1 and 22, Yayon et al. teach biocompatible matrix hydrogels that include a lyophilized cross-linked fibrin polysaccharide network, (p. 7, II. 21-25; p. 7, I. 28 - p. 8, I. 7)
Yayon et al. does not specifically teach cross-linking by subjecting the hydrogel to a freeze-thaw process, but does generally teach that the matrix is cross-linked, (p. 2, II. 10-20; p. 29, Example 6). Additionally, Yayon et al. does not teach agarose, specifically, as the polysaccharide used in the network at a concentration of 0.2% to 1% nor does it teach lyophilization via gradual freezing at a rate of 0.9ºC/min
Zhang et al. teach physically crosslinked polysaccharide hydrogels that are prepared by freeze-thaw technique, (Title, p. 924, Fig. 1), and further teach that polysaccharide cryogels prepared in this manner "inherently have additional advantages" such as being biocompatible, biodegradable, eco-friendly, and enhanced stability and mechanical properties, (p. 924, "3. Physical cryogels based on various polysaccharides"). Additionally, Zhang et al. teach using agarose as the polysaccharide material, ((p. 924, "3. Physical cryogels based on various polysaccharides"; p. 926,1st col, 1st sentence, 2nd col., 2nd para.).
Alaminos et al. teach a polymerized gel made of a mixture of fibrin and 0.1% agarose with cultured keratocytes used as a corneal equivalent (Abstract, p. 3312).

O’Brien et al. teach that lyophilization freezing rates influence pore size and that scaffold pore size has been shown to influence cellular activity (p. 1077). Furthermore, O’Brien teaches gradual freezing rates of 0.9ºC/min, 0.7ºC/min, 0.6ºC/min, and even a quenching freezing rate of 4.1ºC/min (p. 1081).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the process of Yayon et al. regarding lyophilized cross-linked fibrin polysaccharide networks to incorporate the step of cross-linking the fibrin-agarose hydrogel by using a freeze-thaw technique as taught by Zhang et al. with a concentration of about 0.2% and 0.3% agarose as taught by Ionescu et al. and a gradual lyophilization freezing rate as taught by O’Brien et al. Incorporating the step of cross-linking the hydrogel by using a freeze-thaw technique (as taught by Zhang et al.) in the process taught by Yayon et al. would have led to predictable results with a reasonable expectation of success because Yayon et al. generally teach the hydrogel is cross-linked and can be made so by any one of numerous techniques known for doing so and Zhang et al. teach that polysaccharide containing hydrogels (including ones containing agarose) created in this manner have "inherent advantages" such as being biocompatible, biodegradable, eco-friendly, and enhanced stability and mechanical properties, (p. 924, "3. Physical cryogels based on various polysaccharides"). 
An artisan would be motivated to further modify the cross-linked freeze thawed and lyophilized fibrin-agarose hydrogel to have a concentration of agarose because fibrin-agarose constructs demonstrate 
Additionally, an artisan would be motivated to gradually lyophilize the cross-linked fibrin-agarose hydrogel as it has been shown that hydrogels such as collagen-GAG (a protein-polysaccharide hydrogel like that of fibrin-agarose) cooled at gradual rates of 0.9ºC/min, 0.7ºC/min, 0.6ºC/min produce significantly more homogenous scaffold structures with pores that are more uniform in size and have consistent pore structure and allow for more control of pore formation (p. 1081, 1083). This is especially crucial to scaffolds as pore size has been shown to influence cellular activity such as adhesion, growth and phenotype of a wide variety of cells and that non-uniform pore architecture shows inferior biomechanical properties (p. 1078). Thus the gradual freezing method as taught by O’Brien would provide beneficial architecture within the scaffold as described by for cellular activity.
With respect to claims 2-5 and 18, Yayon et al. teach that the fibrin network is made by polymerizing a fibrinogen-containing material (p. 3, II. 16-21; p. 6, II. 11-13; p. 11,1 5-8; p. 13, II. 13-15), such as blood plasma (p. 25, II. 4-8, II. 22-24; p. 27, II. 2-14) in the presence of coagulation proteins (which are included in the definition of plasma proteins that can be included in the matrix of plasma derived proteins (p. 13, II. 8-10; p. 6, II. 28-33; p. 5, II. 16-18), an antifibrinolytic agent (p. 7,1. 28 - p. 8,1. 7), with a calcium salt (calcium chloride, p. 7, II. 21-23).
With respect to claim 6, Yayon et al. teach a polymerization of the polysaccharide-containing material, (p. 6, II. 20-26; p. 19, II. 9-17).
With respect to claims 8, 9, 16 and 20, the combination of Yayon et al. and Zhang et al., as explained above teach the method and the resulting product - the claimed scaffolds. Yayon et al. further teach that the scaffolds can have cells incorporated into the scaffold or on the scaffold surface, (p. 9, II. 
Therefore the invention as a whole would have been obvious to one of ordinary skill in the art at the time of the effective filing date.

Claims 17 and 21 remain rejected under 35 U.S.C. 103 as being unpatentable over Yayon et al. (supra) in view of Zhang et al. (supra), Alaminos et al. (supra) and O’Brien et al. (supra), Ionescu et al. (supra) as applied to claims 1-6, 8, 9, 16, 18, 20 and 22 above, and further in view of Aviv (U.S. Patent App. No. 2013/0079421; previously cited in the Office Action filed on 12/31/2019).
The teachings of Yayon et al. in view of Zhang et al., Alaminos et al., O’Brien et al., and Ionescu et al. do not disclose scaffolds that are useful as cosmetic compositions.
Aviv teaches that hydrogels containing fibrin, and a polysaccharide, such as hyaluronic acid, are useful in pharmaceutical and cosmetic applications. (Abstract, para. [0005]).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the process of Yayon et al. in view of Zhang et al. Alaminos et al., O’Brien et al., and Ionescu et al. to incorporate use of the hydrogel as a cosmetic composition because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating use as either a pharmaceutical or cosmetic product (as taught by Aviv) in the product taught by Yayon et al. would have led to predictable results with a reasonable expectation of success because both Yayon et al. and Aviv's teachings are directed to cross-linked hydrogels which can contain polysaccharides and fibrin and Aviv teaches that in addition to usefulness as a pharmaceutical product, these products are useful as cosmetic products as well (Abstract, para. [0005]).
Therefore the invention would have been obvious at the time of the effective filing date to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments and affidavit filed 12/21/2020 in regards to the rejections set forth in the Office Action filed on 09/21/2020 have been fully considered but they are not persuasive. 
On page 7 of Applicant’s Arguments, Applicant argues that the Declaration demonstrates that the combination of the references of Yayon et al., Zhang et al., O’Brien et al. and Alaminos et al. would not result in the same identified properties and that the crosslinking traits are not interchangeable. 
On page 8, Applicant further states that Alaminos et al. only discloses an agarose concentration of 0.1% and not a higher agarose concentration within the previously recited range such as the concentration of 0.2% to 1% now recited in newly amended claim 1. Applicant further argues that Alaminos et al. and O’Brien et al. teach away from the presently claimed subject matter in that Alaminose et al. states that agarose is associated with reduced growth rates and O’Brien discloses a polysaccharide concentration of 0.05% and therefore one of ordinary skill in the art would not be motivated to combine the newly cited references. 
Additionally with regard to O’Brien, Applicant argues that O’Brien does not particularly relate to fibrin hydrogels or agarose hydrogels and that the cross-linking in a vacuum taught by O’Brien along with its gradual lyophilization results in inferior properties to that of the present invention’s cross-linking procedure as shown in the Declaration.
On page 9, Applicant discusses claims 17 and 21 in that they depend from claim 1 and therefore should be allowed.
On page 10, Applicant states that Claim 1 is patentable and therefore requests rejoinder with withdrawn claims. 
In regards to the combination of Yayon et al. in view of Zhang et al. Alaminos et al., O’Brien et al., not teaching the identified properties including improved flexibility, elasticity, and suture strength, these traits are not claimed in the claim set. 

Futhermore, the claims do not include specific method steps regarding the crosslinking to distinguish it from the prior art.
Regarding Alaminos et al., Examiner agrees in that Alaminos et al. does not teach concentrations above 0.1% as in the newly added claim and newly amended claim 1 and therefore in light of these amendments to the claims, Ionescu et al. is incorporated into the rejection in order to demonstrate fibrin-agarose polymerized hydrogels wherein the hydrogel’s contain 0.2% and 0.3% concentrations of agarose which exhibit higher yield stress values and flexibility than that of 0.1% or lower concentrations of agarose. 
However, Examiner disagrees that Alaminos et al. teaches away from the use of agarose as the passage cited by Applicant describing how agarose is not is not commonly used in hydrogels due to reduced growth rates the introduction of the paper and is not a conclusion based upon the results of the fibrin-agarose gels as the aim of the study was to improve the biomechanical properties of both fibrin and agarose components, by designing a scaffold made of a mixture of fibrin and agarose and used it as a stromal substitute (p. 3312). Furthermore, Alaminos et al. states that rabbit keratocytes showed good survival and rapid proliferation on the hydrogels containing agarose and fibrin. (p. 3314). Therefore Alaminos et al. through the results of their study does not teach away from the use of agarose. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635